Terminal Disclaimer
The terminal disclaimer filed on 3/22/2022 disclaiming over the Patent No: 
US 11,063,994 B2 has been reviewed and is accepted.  Furthermore, the terminal disclaimer has been recorded and it overcome any potential double patenting rejection.  


REASONS FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance: 

Claims 1-20  are allowed over the prior art of record Coleman (Pub No: US 2007/0136452 A1) and Vaid (Pub No: US 2002/0091843 A1).
Coleman teaches “a processor and memory that store and execute the computer readable instructions to perform operations” (Coleman [0023] [0073]) including: “receiving, via a local network, a message from a second user device indicating that the second user device is available ( Coleman [0032] [0036] Fig 5), “splits a first data stream from a source into partial data streams to be distributed over respective data connections, via the network” (Coleman [0034] [0047] Fig 5), and
 Vaid teaches “establishing via a local network, a first data connection to receive a first one of the partial data streams” (Vaid [0037] [0041]) .

None of the pior art teaches disclose limitations of “receiving, via a local network, a message from a second user device indicating that the second user device is available 
claims 1-20. 
Claims 1-20 of the instant application are allowed over said prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Z.K/Examiner, Art Unit 2455                                                                                                                                                                                                        




/DAVID R LAZARO/Primary Examiner, Art Unit 2455